DETAILED ACTION
1.	This office action is in response to the after final response filed on 01/27/2021.

Allowable Subject Matter
2.	Claims 1 and 3-10 are allowed.
3.	Claims 1 and 3-10 are renumbered.
4.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because none of the prior art of record anticipate or render obvious a method for acquiring data of azimuthal acoustic Logging While Drilling (LWD), comprising: a. dividing a circumference of the well into m sectors, each sector has an azimuthal angle of 360°/m, wherein m is an integer larger than one; b. measuring a toolface angle ɵ of the acoustic instrument; c. determining the acoustic instrument is in a kth sector when the toolface angle ɵ is larger than (k-1 ).360°/m and smaller than k.360°/m, wherein k is in a range from 1 to m; d. transmitting an acoustic signal from the acoustic transmitter into the subterranean formation when the acoustic instrument is in the kth sector, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/							
Examiner, Art Unit 2864

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864